DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5, 7, 8, 10-13, 15-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the capture criteria including: first criteria that are satisfied in accordance with a determination that one or more characteristics of the credential document in the video stream conform with one or more imaging characteristics, and second criteria that are satisfied based on a comparison of the one or more characteristics of the credential document with respect to a predefined credential type including a match criterion that is satisfied based on a determination that the acquired image matches a photo displayed on the credential document; and in accordance with a determination that the capture criteria, including the first criteria and the second criteria, are satisfied, automatically capturing an image of the credential document when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 23, 2022